DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 12/23/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mohammad Aldie Shafiullah  (US 10,735,528; hereinafter Shafiullah).
Regarding claim 1, Varney discloses a system comprising: 
at least one processor (fig. 8; col. 10, lines 38 - 59); and 
memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor (fig. 8; col. 10, lines 38 - 59 ), cause the system to perform a set of operations, the set of operations comprising: 
Shafiullah discloses that CDN service providers often consider factors such as latency of delivery of requested content, as well as caching-related attributes (e.g., cache-control max-age HTTP response header) of requested content in order to meet service level agreements); 
generating, based on the pre-localization information, a pre-localized hostname associated with an edge server of the CDN that is responsible for the particular content (col. 2, lines 6 – 7; col. 8, lines 4 – 8; Shafiullah discloses that the CDN takes advantage of DNS to route the request to a specific edge location); 
providing, in response to the pre-localization request, the pre-localized hostname for the edge server of the CDN (col. 2, lines 19 – 21; col. 8, lines 8 – 22; Shafiullah discloses that the servers analyze the source of the request and respond back with a set of IP addresses belonging to one edge location/POP); 
receiving, from a client computing device, a request for the content at the edge server of the CDN (col. 2, lines 21 – 25; col. 8, lines 15 – 22; Shafiullah discloses that once the client/browser receives the DNS response, it communicates with one of the IPs to request the object. Finally, once the POP web server (that has the specified IP assigned) receives the request, it issues a new request to the "Origin" webserver); and 
providing the content to the client computing device (col. 2, lines 25 – 28; col. 8, lines 40 – 64; Shafiullah discloses that if the content is not already located in the edge location/POP cache, and caches the content at the edge location/POP and serves the content back to the Client/browser).
Shafiullah discloses that the DNS server determines a class associated with the requesting client computing device. For example, the class can correspond to a specific geographic region to which the client computing device belongs or an internet service provider for the client computing device); and 
generating the pre-localized hostname comprises identifying a data center associated with the edge server based on the geographic location (col. 8, lines 53 – 58; Shafiullah discloses that the DNS server selects an appropriate resource cache component for providing content associated with the resource request based on the routing information for the determined class of the client computing device. The IP address selected by the DNS server may correspond to a specific caching server in the resource cache).
Regarding claim 3, Shafiullah discloses the system of claim 1, wherein generating the pre-localized hostname comprises: 
evaluating a set of edge servers associated with the CDN to identify an edge server that is responsible for the particular content (col. 1, lines 47 - 61); and 
generating the pre-localized hostname indicating the identified edge server (col. 2, lines 6 - 30).
Regarding claim 4, Shafiullah discloses the system of claim 1, wherein generating the pre-localized hostname comprises:
generating a hash based on the particular content (col. 2, line 62 through col. 3, line 35; Shafiullah discloses that the CDN service provider can use the historical data to determine which edge locations (within the CDN) most requests are being routed to); and
identifying the edge server according to a hashing algorithm (col. 2, line 62 through col. 3, line 35; Shafiullah discloses that based on one or more of these parameters, an optimal location for an origin of source content can be determined so as to make the recommendations and potential migration of the origin server computer).
Regarding claim 5, Shafiullah discloses the system of claim 1, wherein the pre-localized hostname is associated with at least the edge server of a first data center and a second edge server of a second data center (216, 222; fig. 2; col. 6, lines 55 – 63; Shafiullah discloses that a client computing device request corresponding to a resource identifier would eventually be directed toward a POP 216, 222, 228 associated with the CDN service provider 206).
Regarding claim 6, Shafiullah discloses the system of claim 1, wherein the particular content comprises video content (col. 1, lines 29 - 46), and wherein the service comprises a website that lists the video content for playback (col. 1, lines 29 – 46; Shafiullah discloses a requested Web page, or original content, may be associated with a number of additional resources, such as images or videos, which are to be displayed with the Web page).
Regarding claim 7, Shafiullah discloses the system of claim 1, wherein the pre-localization information further comprises at least one of:
an IP address of the client computing device (col. 3, lines 17 – 20; col. 4, lines 58 - 60);
a geographic location of the client computing device (col. 8, lines 44 - 52);
one or more software of the client computing device (fig. 1; col. 3, lines 36 - 63);
one or more hardware capabilities of the client computing device (fig. 1; col. 3, lines 36 - 63);
a client computing device type (col. 3, lines 36 - 63); or
information relating to an initiation request.
Regarding claim 8, Shafiullah discloses a method for directing a client computing device to a content distribution network (CDN) using a pre-localized hostname (figs. 1 – 2), the method comprising:

generating pre-localization information based at least in part on the initiation request and information about the client computing device (col. 8, lines 40 – 47; Shafiullah discloses that the DNS server determines a class associated with the requesting client computing device. For example, the class can correspond to a specific geographic region to which the client computing device belongs or an internet service provider for the client computing device);
determining, based on the pre-localization information, a pre-localized hostname associated with a particular edge server of the CDN, wherein the CDN includes a plurality of edge servers, and the particular edge server is responsible for the computing functionality (col. 2, lines 6 – 7; col. 8, lines 4 – 8; Shafiullah discloses that the CDN takes advantage of DNS to route the request to a specific edge location); and
sending to the client computing device, by the service, a response to the initiation request
comprising the pre-localized hostname, thereby directing the client computing device to the particular edge server of the CDN (col. 2, lines 25 – 28; col. 8, lines 40 – 64; Shafiullah discloses that if the content is not already located in the edge location/POP cache, and caches the content at the edge location/POP and serves the content back to the Client/browser).
Regarding claim 9, Shafiullah disclos the method of claim 8, wherein determining the pre-localized hostname comprises: 
generating a pre-localization request comprising the pre-localization information (col. 1, line 62 through col. 2, line 27; col. 3, lines 2 – 35); 
providing the pre-localization request to a pre-localization engine of the CDN (col. 2, lines 25 – 28; col. 8, lines 40 – 64); and 

Regarding claim 10, Shafiullah discloses the method of claim 8, wherein determining the pre-localized hostname comprises
evaluating a set of edge servers associated with the CDN to identify the particular edge server
that is responsible for the computing functionality (col. 1, lines 47 - 61).
Regarding claim 11, Shafiullah discloses the method of claim 8, wherein the pre-localized hostname is associated with at least the particular edge server of a first data center and a second edge server of a second data center (216, 222; fig. 2; col. 6, lines 55 – 63; Shafiullah discloses that a client computing device request corresponding to a resource identifier would eventually be directed toward a POP 216, 222, 228 associated with the CDN service provider 206).
Regarding claim 12, Shafiullah discloses the method of claim 8, wherein the pre-localization information comprises at least one of: 
an indication of the computing functionality; 
an IP address of the client computing device (col. 3, lines 17 – 20; col. 4, lines 58 - 60);
a geographic location of the client computing device (col. 8, lines 44 - 52);
one or more software of the client computing device (fig. 1; col. 3, lines 36 - 63);
one or more hardware capabilities of the client computing device; a client computing device type (fig. 1; col. 3, lines 36 - 63); or
information relating to the initiation request.
Regarding claim 13, Shafiullah discloses the method of claim 8, wherein the initiation request comprises the information about the client computing device (col. 8, lines 40 – 47; Shafiullah discloses that the DNS server determines a class associated with the requesting client computing device. For example, the class can correspond to a specific geographic region to which the client computing device belongs or an internet service provider for the client computing device).
Regarding claim 14, Shafiullah discloses a method for generating a pre-localized hostname, the method comprising: 
receiving a pre-localization request comprising pre-localization information, wherein the pre-localization information comprises an indication of computing functionality associated with a content distribution network (CDN) (col. 1, line 62 through col. 2, line 27; col. 3, lines 2 – 35; Shafiullah discloses that CDN service providers often consider factors such as latency of delivery of requested content, as well as caching-related attributes (e.g., cache-control max-age HTTP response header) of requested content in order to meet service level agreements);
generating, based on the pre-localization information, a pre-localized hostname associated with an edge server of the CDN that is responsible for the computing functionality (col. 2, lines 6 – 7; col. 8, lines 4 – 8; Shafiullah discloses that the CDN takes advantage of DNS to route the request to a specific edge location); and
providing, in response to the pre-localization request, the pre-localized hostname to direct a client computing device to the edge server of the CDN (col. 2, lines 25 – 28; col. 8, lines 40 – 64; Shafiullah discloses that if the content is not already located in the edge location/POP cache, and caches the content at the edge location/POP and serves the content back to the Client/browser).
Regarding claim 15, Shafiullah discloses the method of claim 14, wherein:
the pre-localization information further comprises an indication of a geographic location for the client computing device (col. 8, lines 40 – 47; Shafiullah discloses that the DNS server determines a class associated with the requesting client computing device. For example, the class can correspond to a specific geographic region to which the client computing device belongs or an internet service provider for the client computing device); and
generating the pre-localized hostname comprises identifying a data center associated with the edge server based on the geographic location (col. 8, lines 53 – 58; Shafiullah discloses that the DNS server selects an appropriate resource cache component for providing content associated with the resource request based on the routing information for the determined class of the client computing device. The IP address selected by the DNS server may correspond to a specific caching server in the resource cache).
Regarding claim 16, Shafiullah discloses the method of claim 14, wherein generating the pre-localized hostname comprises:
evaluating a set of edge servers associated with the CDN to identify an edge server that is responsible for the computing functionality (col. 1, lines 47 - 61); and
generating the pre-localized hostname indicating the identified edge server (col. 2, lines 6 - 30).
Regarding claim 17, Shafiullah discloses the method of claim 14, wherein generating the pre-localized hostname comprises:
generating a hash based on the indicated computing functionality (col. 2, line 62 through col. 3, line 35; Shafiullah discloses that the CDN service provider can use the historical data to determine which edge locations (within the CDN) most requests are being routed to); and
identifying the edge server according to a hashing algorithm (col. 2, line 62 through col. 3, line 35; Shafiullah discloses that based on one or more of these parameters, an optimal location for an origin of source content can be determined so as to make the recommendations and potential migration of the origin server computer).
Regarding claim 18, Shafiullah discloses the method of claim 14, wherein the pre-localized hostname is associated with at least the edge server of a first data center and a second edge server of a Shafiullah discloses that a client computing device request corresponding to a resource identifier would eventually be directed toward a POP 216, 222, 228 associated with the CDN service provider 206).
Regarding claim 19, Shafiullah discloses the method of claim 14, wherein the pre-localization request is received from a service associated with the CDN (col. 1, line 62 through col. 2, line 27; col. 5, lines 9 – 17), and wherein the pre-localization information further comprises information relating to an initiation request of the client computing device (col. 8, lines 40 – 47; Shafiullah discloses that the DNS server determines a class associated with the requesting client computing device. For example, the class can correspond to a specific geographic region to which the client computing device belongs or an internet service provider for the client computing device).
Regarding claim 20, Shafiullah discloses the method of claim 14, wherein the pre-localization information further comprises at least one of:
an IP address of the client computing device (col. 3, lines 17 – 20; col. 4, lines 58 - 60);
a geographic location of the client computing device (col. 8, lines 44 - 52);
one or more software of the client computing device (fig. 1; col. 3, lines 36 - 63);
one or more hardware capabilities of the client computing device (fig. 1; col. 3, lines 36 - 63);
a client computing device type (col. 3, lines 36 - 63); or
information relating to an initiation request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sivasubramanian et al (US 2013/0013789) discloses a content management.

David Lakritz (US 10,541,974) discloses an intercepting web server requests and localizing content.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.